In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-09-00129-CR
         ______________________________


         CARLA NEVIL RANSOM, a/k/a
     CARLA NEVIL RANSOM KECK, Appellant

                           V.

          THE STATE OF TEXAS, Appellee



    On Appeal from the 354th Judicial District Court
                 Hunt County, Texas
                Trial Court No. 23374




      Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Moseley
                                   MEMORANDUM OPINION

       Carla Nevil Ransom, a/k/a Carla Nevil Ransom Keck, has filed a notice of appeal from the

adjudication of her guilt of possession of a controlled substance (methamphetamine, in an amount

of less than one gram). On our review of the clerk's record, we noted that the trial court's

certification of right of appeal stated that this was a plea agreement case and that Ransom has no

right of appeal.

       Unless a certification, showing that a defendant has the right of appeal, is in the record, we

must dismiss the appeal. See TEX . R. APP . P. 25.2(d).

       We sent a letter to Ransom's counsel, informing him of the defect in the record and

requesting counsel to show this Court how we had jurisdiction over the appeal. Counsel has now

verified that this was a plea agreement case.

       Because the trial court's certification affirmatively shows Ransom has no right of appeal,

because Ransom's counsel has verified that this was a plea bargain case, and because the record

before us does not reflect that the certification is incorrect, see Dears v. State, 154 S.W.3d 610, 615

(Tex. Crim. App. 2005), we must dismiss the appeal.




                                                  2
      We dismiss the appeal for want of jurisdiction.




                                           Bailey C. Moseley
                                           Justice


Date Submitted:      July 14, 2009
Date Decided:        July 15, 2009

Do Not Publish




                                              3